Title: To Thomas Jefferson from Benjamin Smith, 19 April 1808
From: Smith, Benjamin
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Belvedere near Wilmington NCApril 19th.—1808—
                  
                  It is with great pleasure I comply with the duty assigned me by the Grand Jury of Brunswick County, in forwarding to You sundry Resolutions passed at their term of last Week—
                  These might have been unnecessary, had not an Attempt been previously made to give a different Expression of the Sentiments of the County, which ended in some instructions to our Representative to endeavour to procure a Repeal of the Act imposing the Embargo—
                  Permit me to embrace this Opportunity of assuring You that I have the Honor, to be with the highest Consideration 
                  Sir very respectfully Your most obedt.
                  
                     Benja: Smith.
                  
                Enclosure
                                                
                            At a Meeting of the Grand Jury of the Superior Court of Law & Equity of the County of Brunswick held on the 12th. day of April 1808—
                     It was moved by Solomon Reeves & seconded by William Hall, that it will be proper for the Grand Jury to take up any political subject connected with the present State or Crisis of our affairs—Unanimously agreed to—
                     In consequence whereof after due deliberation & full discussion—
                     1st. Resolved with only one dissenting Voice, that this Jury are of Opinion that the present Embargo was founded in Wisdom, and that they highly approve the Conduct & Proceedings of the Executive & Legislative Departments of Government which tend to carry the same into complete effect—
                     2d. Resolved Unanimously that We view with equal Abhorrence the unjust & tyrranical Conduct of both the belligerent Powers of Europe toward America: and that We will support the Government of the United States in every measure that shall appear to them proper to secure the just commercial Rights and real Independance of our Country—
                     3d. Resolved That the Foreman of the Jury forward a copy of these Resolutions to the President of the United States, Another to Thomas Kenan Esqr our Representative in Congress, and that He cause the same to be published in the Wilmington Gazette—
                     Signed.
                                                
                            
                            Benjamin Smith Foreman
                        [and 16 other signatures]
                        
                  
                        
                    